     Case 4:18-cv-02350 Document 20 Filed on 12/04/18 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 BLUEFIELD CHEMICALS, INC.,                      §
   Plaintiff                                     §
                                                 §                 Case No. 4:18-cv-02350
    v.                                           §
                                                 §
 BARIVEN S.A., and                               §
 PDVSA SERVICES, B.V.                            §
   Defendant                                     §




         PLAINTIFF BLUEFIELD CHEMICALS, INC.’S MOTION FOR ISSUANCE OF A
         REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE TO EFFECTUATE
             SERVICE OF PROCESS ON DEFENDANT PDVSA SERVICES, B.V.


         Plaintiff, Bluefield Chemicals, Inc., (“Plaintiff”) through undersigned counsel, hereby

moves this court for an order granting this Motion and issuing a Letter of Request for

International Judicial Assistance ("Letter of Request") requesting service abroad of a summons

and complaint pursuant to the Hague Convention on the Service Abroad of. Judicial and

Extrajudicial Documents in Civil or Commercial Matters ("Hague Service Convention").

         A proposed Letter of Request for International Judicial Assistance is filed concurrently

with this motion. Plaintiff makes this motion on the ground it has initiated a lawsuit against

Defendant PDVSA Services, B.V., a foreign corporation organized and existing by virtue of

the laws of the Netherlands. Both the United States and the Netherlands are signatories to the

Hague Service Convention. For service via the Hague Service Convention, it is necessary for

the Court to issue the accompanying Letter of Request to effectuate service of process on the

Defendant.
     Case 4:18-cv-02350 Document 20 Filed on 12/04/18 in TXSD Page 2 of 2



       For these reasons, Plaintiff respectfully prays that the Court issue the attached Letter of

Request, and that the executed Letter and attached form be completed and be returned to

counsel for Plaintiff for delivery to the proper authority.



                                             Respectfully submitted,

                                             By:
                                                   Charles Patrick Waites
                                                   Texas Bar No. 00791867
                                                   pwaites@jdkglaw.com
                                                   Attorney-in-Charge for Plaintiff

                                                   JOHNSON DELUCA KURISKY & GOULD
                                                      A Professional Corporation
                                                   1221 Lamar, Suite 1000
                                                   Houston, Texas 77010
                                                   (713) 652-2525 – Telephone
                                                   (713) 652-5130 – Facsimile

OF COUNSEL

JOHNSON DELUCA KURISKY & GOULD
  A Professional Corporation

Donald W. Gould, II
Texas Bar No. 08234250
dgould@jdkglaw.com
1221 Lamar, Suite 1000
Houston, Texas 77010
(713) 652-2525 – Telephone
(713) 652-5130 – Facsimile

ATTORNEYS FOR PLAINTIFF




                                                2
